DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed on 10/21/2021 has been considered.  

Response to Amendment
This office action is in response to the arguments filed on 10/21/2021.  
Claim 2 was amended.  .  

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Bruner does not allocate IMSI from a range of IMSIs to the bootstrap profile of the device in a dynamic fashion” (Pages 8-9), the Examiner respectfully disagrees.  
Bruner teaches multiple embodiments with regard to how an IMSI is selected from a range of IMSIs to the bootstrap profile.  Bruner teaches that “an assumption that provisioning profiles are defined to be profiles that have an IMSI within a predetermined range. In one embodiment, the range is fixed by what is on the cards, and the AuC need not have any knowledge of the IMSIs and treats them as a normal (IMSI, secret key) pair. In another embodiment, the range may be a static convention; devices and an MNO assume the same range.”  (Page 4 [0037])  
Bruner teaches an additional embodiment where “The range might also be dynamically adapted by the MNO in response to conditions such as collision rates, rollover for security reasons, etc.”  (Page 4 [0037])  The Examiner views both embodiments as meeting the Applicant’s argument of an allocat[ing] IMSI from a range of IMSIs to the bootstrap profile of the device in a dynamic fashion, with the latter originating from the MNO (i.e. a server).  
Additionally, Bruner teaches that “an IMSI is selected from the predetermined range, perhaps randomly or per methods discussed above for selecting a profile. For example, if the predefined range spans 1,000 consecutive IMSIs, a random number from 1 to 1,000 is generated and added to a base IMSI value.”  (Page 4 [0038])  The Examiner also views this as meeting “allocate IMSI from a range of IMSIs to the bootstrap profile of the device in a dynamic fashion”. 







In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the allocating of the IMSI from a range of IMSIs to the bootstrap profile of the device is performed by a server” (Page 9)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, even if it were claimed that “the allocating of the IMSI from a range of IMSIs to the bootstrap profile of the device is performed by a server”, Bruner teaches “FIG. 5 shows a many-to-many embodiment. With this embodiment, groups of cards respectively share different of the provisioning profiles. For example, card 100e and card 100f share a provisioning profile that includes IMSI.sub.i and key.sub.i, and card 100g and card 100h share another provisioning profile that includes IMSI.sub.j and key.sub.j. In another many-to-many embodiment, multiple cards may store multiple shared provisioning profiles. For example, cards 100e-100h may each store (IMSI.sub.i, key.sub.i) and (IMSI.sub.j, key.sub.j). The storing of the provisioning profiles may be performed at any time. For instance, prior to sale a provisioning profile might be stored to a card by an SM or MNO.”  (Page 3 [0033])
Accordingly, the Examiner is not persuaded by the Applicant’s arguments.  









In response to the Applicant’s arguments regarding claims 7, 19, 11 and 23, the alleged deficiency has been addressed above and accordingly, the original rejection is maintained in view of the additional explanation above.  

Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US-2016/0246611 hereinafter, Li) in view of Bruner et al. (US-2016/0174069 hereinafter, Bruner).
	Regarding claim 1, Li teaches a method for initializing an electronic subscriber identity module (SIM) (Abstract), comprising:
	selecting a first bootstrap profile (Fig. 3 [210-1]) out of a plurality of bootstrap profiles (Fig. 3 [210-2]) configured with a device; (Fig. 4 [404] and Page 3 [0030])
	activating the first bootstrap profile; (Fig. 3 [Device at First Location], Fig. 4 [406, Yes and 408], Page 3 [0030], Fig. 5 [508] and Page 6 [0055])
	attempting to connect to a first cellular network through an IMSI; (Page 4 [0041], Fig. 5 [510 & 518] and Pages 6-7 [0061]) and
	establishing a connection with a central server when the device is connected to the first cellular network.  (Page 5 [0047])
	Li differs from the claimed invention by not explicitly reciting allocating at least one first international mobile subscriber identities (IMSI) from a range of IMSIs to the first bootstrap profile.  
The range might also be dynamically adapted by the MNO in response to conditions such as collision rates, rollover for security reasons, etc” and Page 4 [0038] “an IMSI is selected from the predetermined range, perhaps randomly or per methods discussed above for selecting a profile. For example, if the predefined range spans 1,000 consecutive IMSIs, a random number from 1 to 1,000 is generated and added to a base IMSI value.”) and attempting to connect to a first cellular network through the allocated at least one first IMSI.  (Fig. 7 [180-188] and Page 4 [0037-0040])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li after modifying it to incorporate the ability to have profiles with a range of IMSIs of Bruner since it enables the MNO to avoid storing unique, waiting-to-be-activated profiles for every respective cellular device to be sold on any MNO (Bruner Page 1 [0003]) and instead increases efficiency by enables the MNO to treat the IMSIs as normal.  (Bruner Page 4 [0037])

allocating at least one second IMSI from the range of the IMSIs to the second bootstrap profile; (Bruner Fig. 3 [130] and Page [0030-0033])
	activating the second bootstrap profile; (Li Fig. 3 [Device at Second Location])
	attempting to connect to a second cellular network through the allocated second IMSI; (Li Page 4 [0041], Fig. 5 [510 & 518] and Pages 6-7 [0061]) and 
	establishing a connection with the central server when the device is connected to the second cellular network.  (Li Page 5 [0047])
	Regarding claim 3, Li in view of Bruner teaches wherein the second cellular network is different than the first cellular network.  (Li Page 1 [0006] and Bruner Page 3 [0030])
	Regarding claim 4, Li in view of Bruner teaches wherein each of the first cellular network and the second cellular network is any of: a global system for mobile communications (GSM) network, a long-term evolution (LTE) network, a 3G network and a 5G network.  (Li Page 3 [0032] and Bruner Page 5 Claim 2)
	Regarding claim 5, Li in view of Bruner teaches wherein a number of IMSIs allocated to the first bootstrap profile is different from a number of IMSIs allocated to the second bootstrap profile.  (Bruner Page 3 [0031] and Page 4 [0037] i.e. the range can be adapted as needed)
	Regarding claim 6, Li in view of Bruner teaches wherein the number of IMSIs is an integer number greater than 1.  (Bruner Page 3 [0031])

	Regarding claim 9, Li in view of Bruner teaches wherein establishing the connection with the central server further comprises:
	receiving an over-the-air (OTA) message (Bruner Fig. 3 [136]), wherein the OTA message includes a new profile selected by the central server (Bruner Page 3 [0035] and Fig. 6 [164]), wherein the new profile is loaded onto the device, and the device is updated with at least new permanent IMSI number.  (Bruner Page 3 [0035])
	Regarding claim 10, Li in view of Bruner teaches wherein the new permanent IMSI number is selected based on at least optimal cost and network connectivity.  (Li Page 3 [0028])
	Regarding claims 12 and 13, the limitations of claims 12 and 13 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be seen in Li Fig. 1 [104, 106 and 108].  
	Regarding claims 14-18, the limitations of claims 14-18 are rejected as being the same reasons set forth above in claims 2-6.  
	Regarding claims 20-22, the limitations of claims 20-22 are rejected as being the same reasons set forth above in claims 8-10.  
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruner as applied to claims 1 and 13 above, and further in view of Anslot et al. (US-2015/0304836).
Regarding claims 7 and 19, Li in view of Bruner teaches the limitations of claims 1 and 13 above, but differs from the claimed invention by not explicitly reciting checking if an international mobile equipment identity (IMEI) number of the device is part of a range of IMEI numbers; and sending an error message when the IMEI number of the device is not part of the range of IMEI numbers.  
	In an analogous art, Anslot teaches a method and system for providing communication services to roaming wireless devices (Abstract) that includes checking if an international mobile equipment identity (IMEI) number of the device is part of a range of IMEI numbers; (Page 4 [0073]) and
	sending an error message when the IMEI number of the device is not part of the range of IMEI numbers.  (Page 2 [0031-0032], Page 8 [0161-0162] and Fig. 3 [110])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li in view of Bruner after modifying it to incorporate the ability to check the IMEI is part of a range of IMEI numbers of Anslot since it enhances security by matching the identifier with known identifiers.  (Anslot Page 8 [0162])
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruner as applied to claims 1 and 13 above, and further in view of Xu et al. (US-2018/0376325 hereinafter, Xu).
	Regarding claims 11 and 23, Li in view of Bruner teaches the limitations of claims 1 and 13 above, but differs from the claimed invention by not explicitly reciting wherein the device is an IoT device.  

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li in view of Bruner after modifying it to incorporate the ability to support IoT devices of Xu since IoT devices can benefit by having their data traffic restricted to specific networks, which can be recognized by the IMSI/profile.  (Xu Page 2 [0009])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Matthew C Sams/Primary Examiner, Art Unit 2646